DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1A, 2A and 3A in the reply filed on 09/14/2022 is acknowledged.
The Applicant has stated, per the election of Species 1A, 2A and 3A, claims 25-26, 36-37 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2022.
However, upon further review, claim 44 is directed to subject matter pertaining to non-elected Species 1B (direct4d to the embodiment of determining the flow velocity of the medium based on a level of the temperature of the functional element).
Therefore, the claims to be examined are 23-24, 27-35, 38-39 and 41-43.

Claim Objections
Claim 38 is objected to because of the following informalities:
- Claim 38 states “the carrier element”.  This should be written as “a carrier element”.
 Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-24, 27-33 and 42-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando (US 2006/0162441).
Regarding claim 23, Ando teaches a thermal flow sensor (1; Figure 1) for determining a temperature ([0029-0031]) and a flow velocity ([0029-0031]) of a flowing measuring medium ([0029-0031]), comprising: a functional element (Rc and Rh; Figure 1) configured to determine the temperature ([0030-0031]) of the measuring medium ([0029-0031]) and to influence the temperature ([0030-0031]) of the measuring medium ([0029-0031]); and a control and evaluation unit (11 and Q0; Figure 1; [0031]) configured to ascertain the temperature ([0029-0031]) of the measuring medium ([0029-0031]) in a first time interval using the functional element (the voltage applied to negative (-) terminal of amplifier 11 is based on the resistance R7 and the current Ic, where the current Ic is based on the resistance of resistance temperature detector Rc which in turn varies based on the temperature of the medium; therefore, the voltage applied to the amplifier 11 is indicative of the temperature of the measuring medium, i.e. ascertaining the temperature of the measuring medium at a first time; [0029-0031]) and to ascertain the flow velocity ([0031]) of the measuring medium ([0029-0031]) in a second time interval following the first time interval (amplifier 11 and Qo are used to alter the current Ih, which is used to determine the airflow rate at some point in time after the determination of the medium temperature; [0031]).  

Regarding claim 24, Ando teaches wherein the control and evaluation unit (11 and Q0; Figure 1; [0031]) is further configured to apply an electrical quantity ([0030-0031]) to the functional element (Rc and Rh) in the second time interval ([0030-0031] such that the functional element (Rc and Rh) has a measuring temperature ([0030-0031]) that is different from the temperature of the measuring medium ([0030-0031]) by a predetermined difference ([0030-0031]), and wherein the control and evaluation unit (11 and Q0; Figure 1; [0031]) is further configured to ascertain the flow velocity of the measuring medium (amplifier 11 and Qo are used to alter the current Ih, which is used to determine the airflow rate; [0031]) based on the electrical quantity required to reach the measuring temperature of the functional element (the airflow rate is determined based on the value of current Ih, which is the electrical quantity required for such that the resistance difference (temperature difference) between the heat-generating resistor Rh and the resistance temperature detector Rc has a predetermined difference value; [0031]).

Regarding claim 27, Ando teaches wherein the control and evaluation unit (11 and Qo; Figure 1) is an electronic sensor circuit (See Figure 1) including an operational amplifier (11; Figure 1; [0031]).

Regarding claim 28, Ando teaches wherein the operational amplifier (11; Figure 1) is configured to regulate the electrical quantity to be applied to the functional element (heating current Ih is controlled, i.e. regulating the electrical quantity, by the operational amplifier 11 and the transistor Q0 such that the resistance difference (temperature difference) between the heat-generating resistor Rh and the resistance temperature detector Rc has a predetermined difference value; [0031]).

Regarding claim 29, Ando teaches wherein the electronic sensor circuit (11 and Qo; Figure 1) further includes a voltage divider or a bridge circuit (See Figure 1) for determining a resistance value of the functional element (per the electrical configuration of the bridge circuit/voltage divider of Figure 1; the resistance values of Rc and Rh will be determined per the currents Ic and Ih; [0030-0031]).

Regarding claim 30, Ando teaches wherein the functional element (Rc and Rh) is configured so as to have the measuring temperature ([0030-0031]) that, as a result of the application of the electrical quantity ([0031]), is lower than the ascertained temperature of the measuring medium (at some given point in time, the measuring temperature of Rh, which is based on the current Ih, will be lower than the resistance (temperature) of Rc due to the velocity of the airflow; [0031]).

Regarding claim 31, Ando teaches wherein the functional element (Rc and Rh) is configured so as to have the measuring temperature ([0030-0031]) that, as a result of the application of the electrical quantity ([0031]), is higher than the ascertained temperature of the measuring medium (at some given point in time, the measuring temperature of Rh, which is based on the current Ih, will be higher than the resistance (temperature) of Rc due to the velocity of the airflow; [0031]).

Regarding claim 32, Ando teaches wherein the functional element (Rc and Rh) is a resistance thermometer ([0031]) which has a defined relationship between the temperature ([0030-0031]) and the resistance value ([0030-0031]) of the resistance thermometer ([0030-0031]).

Regarding claim 33, Ando teaches wherein the functional element (Rc and Rh) is made of a material having a defined temperature coefficient ([0044]).

Regarding claim 42, Ando teaches a method ([0029-0031]) for determining a temperature ([0029-0031]) and a flow velocity ([0031]) of a measuring medium ([0029-0031]), comprising: providing a thermal flow sensor (1; Figure 1), including: a functional element (Rc and Rh; Figure 1) configured to determine the temperature ([0030-0031]) of the measuring medium ([0030-0031]) and to influence the temperature ([0030-0031]) of the measuring medium ([0029-0031]); and a control and evaluation unit (11 and Q0; Figure 1; [0031]); alternately measuring the temperature ([0029-0031]) of the medium ([0029-0031]) using the functional element in a first time interval (the voltage applied to negative (-) terminal of amplifier 11 is based on the resistance R7 and the current Ic, where the current Ic is based on the resistance of resistance temperature detector Rc which in turn varies based on the temperature of the medium; therefore, the voltage applied to the amplifier 11 is indicative of the temperature of the measuring medium, i.e. ascertaining the temperature of the measuring medium at a first time; [0029-0031]); and determining the flow velocity ([0031]) of the measuring medium ([0029-0031]) in a second time interval following the first time interval (amplifier 11 and Qo are used to alter the current Ih, which is used to determine the airflow rate at some point in time after the determination of the medium temperature; [0031]).

Regarding claim 43, Ando teaches applying an electrical quantity ([0030-0031]) to the functional element (Rc and Rh) in the second time interval ([0030-0031]) such that a predefined difference ([0030-0031]) between a current temperature of the functional element ([0030-0031]) and the temperature of the measuring medium measured ([0030-0031]) in the first interval is achieved ([0030-0031]); and determining the flow velocity of the measuring medium (amplifier 11 and Qo are used to alter the current Ih, which is used to determine the airflow rate; [0031]) based on a level of the electrical quantity that is applied to the functional element (the airflow rate is determined based on the value of current Ih, which is the electrical quantity required for such that the resistance difference (temperature difference) between the heat-generating resistor Rh and the resistance temperature detector Rc has a predetermined difference value; [0031]).
	


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parsons (US 2006/0267724; listed in the IDS filed on 09/25/2020 by the Applicant).
Regarding 23, Parsons teaches a thermal flow sensor (66; Figure 19) for determining a temperature ([0107]) and a flow velocity ([0107]) of a flowing measuring medium ([0107]), comprising: a functional element (portion of the self-heated sensor 66 used to determine the temperature of the medium; [0107]) configured to determine the temperature of the measuring medium ([0107]) and to influence the temperature of the measuring medium (heating of the self-heated sensor 66 will influence the temperature of the measuring medium; [0107]); and a control and evaluation unit (70 and 72; Figure 19) configured to ascertain the temperature ([0107]) of the measuring medium ([0107]) in a first time interval (the temperature at zero flow rate is determined based on the resistance of the self-heated sensor 66 by using the values of the measured current and the measured voltage; the zero flow rate temperature is performed before the flow of the medium, i.e. at a first time interval; [0107]) using the functional element (portion of the self-heated sensor 66 used to determine the temperature of the medium; [0107]) and to ascertain the flow velocity (flow rate; [0107]) of the measuring medium ([0107]) in a second time interval following the first time interval (the flow rate is determined based on the zero flow rate temperature, measured at the first time interval, and the sensed temperature which is measured when there is a flow of the medium, measured  at a second time interval; therefore, the flow rate is determined at the second time interval which is after the first time interval).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons.
Regarding claim 34, Parsons teaches the functional element and the measuring medium but does not expressly teach a carrier element into which the functional element is introduced, the carrier element being in contact with the measuring medium.
However, Parsons teaches in another embodiment a carrier element (4; Figure 15) into which the functional element (2; Figure 15) is introduced (element 2 is introduced to the carrier element 4; See Figure 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Parsons carrier element in to which Parsons functional element is introduced since the usage of a carrier element and functional element, along with their respective material, that exhibits no solid-solubility or interdiffusivity with the carrier element while having high fast response time, greater sensitivity and relatively low or no drift (See Parsons [0048-0049 and 0110]).
Note: The combination of embodiments of Parsons will result in the carrier element 4 (as Seen in Figure 15) being in contact with the measuring medium (As seen in Figure 19; [0107]).

Claims 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons in view of MCQUEEN (US 2017/0003155; listed in the IDS filed on 09/25/2020 by the Applicant).
Regarding claim 35, Parsons teaches measuring medium but does not expressly teach a substrate having a first thermal resistance value, wherein the substrate includes a surface facing the measuring medium and a surface facing away from the measuring medium.
However, MCQUEEN teaches a substrate (RTD 34 has a substrate that is connected to the end 32 through the interface 35; See Figure 2) having a first thermal resistance value (the substrate of RTD 34 will have a thermal resistance value), wherein the substrate (substrate of RTD 34 that is connected to the end 32 through the interface 35; See Figure 2) includes a surface facing the measuring medium (surface of the substrate of RTD 34 that faces the medium and the elements 32 and 35; See Figure 2) and a surface facing away from the measuring medium (surface of the substrate of RTD 34 that faces the element 39; See Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have MCQUEEN’s substrate having a first thermal resistance value and associated structure implemented on Parsons thermal flow sensor in order to provide a thermal sensor structure that is immersed in the measuring medium while being encased by a thermal well, which provides protecting from external forces; this increases the reliability and structural integrity of the sensor.

Regarding claim 38, the combination of Parsons and MCQUEEN teaches wherein a solderable layer (35; Figure 2; [0045]: MCQUEEN) being applied to the surface of the substrate facing the measuring medium (As seen from Figure 2, the soldering layer 35 is applied to the surface of the substrate of RTD 34 that faces the medium: MCQUEEN), by means of which the sensor element (sensing portion of the RTD 34: MCQUEEN) can be attached to a carrier element (the sensing portion of the RTD 34 is attached to the carrier element 32 through the interface of the soldering layer 35: MCQUEEN).
The combination of Parsons and MCQUEEN teaches the functional element and the substrate but does not expressly teach wherein the functional element is applied to the surface of the substrate facing away from the measuring medium.
However, Parsons teaches in another embodiment the functional element (2; Figure 15) is applied to the surface of the substrate (element 2 is placed on the surface of element 4; Figure 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Parsons structural configuration of having the functional element applied to the surface of the substrate implemented to Parsons and MCQUEEN functional element and surface of the substrate since the usage of a substrate and functional element, along with their respective material, that exhibits no solid-solubility or interdiffusivity with the carrier element while having high fast response time, greater sensitivity and relatively low or no drift (See Parsons [0048-0049 and 0110]).
Note: the combination of Parsons and MCQUEEN will result in the functional element applied to the surface of the substrate facing away from the measuring medium.

Claims 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons in view of Nakano et al. (US 20160139071; hereinafter “Nakano”).
Regarding claim 39, Parsons teaches a sensor system (Figure 19), comprising: a thermal flow sensor (66; Figure 19), including: a functional element (portion of the self-heated sensor 66 used to determine the temperature of the medium; [0107]) is configured to determine a temperature of a measuring medium ([0107]) and to influence the temperature of the measuring medium (heating of the self-heated sensor 66 will influence the temperature of the measuring medium; [0107]); and a control and evaluation unit (70 and 72; Figure 1) configured to ascertain the temperature ([0107]) of the measuring medium ([0107]) in a first time interval (the temperature at zero flow rate is determined based on the resistance of the self-heated sensor 66 by using the values of the measured current and the measured voltage; the zero flow rate temperature is performed before the flow of the medium, i.e. at a first time interval; [0107]) using the functional element (portion of the self-heated sensor 66 used to determine the temperature of the medium; [0107]) and to ascertain a flow velocity (flow rate; [0107]) of the measuring medium ([0107]) in a second time interval following the first time interval (the flow rate is determined based on the zero flow rate temperature, measured at the first time interval, and the sensed temperature which is measured when there is a flow of the medium, measured  at a second time interval; therefore, the flow rate is determined at the second time interval which is after the first time interval); wherein the control and evaluation unit (70 and 72) is configured to activate the thermal flow sensor ([0107]) and to determine the temperature ([0107]) and the flow velocity ([0107]) of the measuring medium ([0107]) using the thermal flow sensor (66; Figure 19).
Parsons teaches the control and evaluation unit but does not expressly teach at least one further sensor element, wherein the unit is configured to activate the at least one further sensor element, and to determine at least one further physical measurement variable using the at least one further sensor element.
However, Nakano teaches at least one further sensor element (4; Figures 11a-11b; [0081-0082]), wherein the unit (14; Figures 11a-11b; [0056, 0081-0082]) is configured to activate the at least one further sensor element (the humidity sensor element 4 must be activated by the chip 14 in order to measure humidity; [0081-0082]), and to determine at least one further physical measurement variable (humidity; [0081-0082]) using the at least one further sensor element (4; Figures 11a-11b; [0081-0082]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Nakano’s at least one further sensor element determine at least one further physical measurement variable and activated by Parsons unit since it is known that the presence of humidity will affect the measurement accuracy of the thermal flow sensor.

	Regarding claim 41, the combination of Parsons and Nakano teach wherein the at least one further sensor element (4; Figures 11a-11b; [0081-0082]: Nakano) is a moisture sensor (4; Figures 11a-11b; [0081-0082]; humidity is the moisture present in air: Nakano), and the at least one further physical measurement variable being a moisture value (4; Figures 11a-11b; [0081-0082]; humidity is the moisture present in air: Nakano).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2855                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2855